Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), is dated and is to
be effective as of March 30, 2010 (the “Effective Date”), by and between MTR
Gaming Group, Inc., a Delaware corporation (hereinafter referred to as “Company”
or “Employer”), and Robert F. Griffin, an individual (hereinafter referred to as
“Executive”) residing at the address set forth on the signature page hereof.

 

W I T N E S S E T H:

 

WHEREAS, Executive has entered into an employment agreement with Employer, dated
and effective as of September 23, 2008 (“Original Agreement”);

 

WHEREAS, Employer and Executive wish to extend the term of, and to amend and
restate the Original Agreement; and

 

WHEREAS, Employer desires to continue to employ Executive to perform services
for Employer (or any present or future parent, subsidiary, or affiliate of
Employer and any successor or assign of Employer) upon the terms and conditions
set forth below, and Executive desires to accept employment upon such terms and
conditions.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.             EMPLOYMENT.  Employer hereby employs Executive to serve in the
position of President and Chief Executive Officer, and Executive hereby accepts
employment by Employer in such position, upon all of the terms and conditions
set forth in this Agreement.

 

2.             TERM.  This Agreement and the term of Executive’s employment
hereunder (the “Employment Term”) shall begin on the Effective Date and, unless
earlier terminated as set forth in Section 8 hereof, shall continue for three
years following the Effective Date.  Further, “termination of employment” as
used hereinafter is deemed not to have occurred unless there has been a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).  If, by the ninetieth (90th) day
prior to the end of the Employment Term, the Company does not offer to extend
this Agreement on substantially comparable terms for an additional three years,
then, upon expiration of the Agreement, Executive will be entitled to receive:

 

(a)           an amount equal to two times Executive’s then-applicable annual
Base Compensation payable in equal monthly installments, which shall end on the
first anniversary of such termination of employment, provided, however, that in
the event Executive accepts employment with or provides services to, in any
capacity, any other business or entity in exchange for compensation prior to the
first anniversary of the last date of employment, then the monthly severance
installments under this Section 2(a) shall only continue to be paid to Executive
to the extent that the monthly severance installments under this
Section 2(a) exceed the monthly compensation paid or payable to Executive by
such other business or entity.

 

--------------------------------------------------------------------------------


 

(b)           a monthly amount so that Executive shall be able to continue to
receive the health benefits coverage in effect on the effective date of
termination, which shall end on the earlier of (i) the second anniversary of
such termination of employment, or (ii) the date on which Executive accepts
employment with or provides service to, in any capacity, any other business or
entity in exchange for compensation, where such business or entity offers health
benefits coverage (regardless of the levels of health benefits coverage so
offered and whether or not Executive enrolls for such coverage).

 

3.             EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.  Executive
represents, warrants and covenants to Employer that he is free to continue
employment with Employer as contemplated herein and has no other written or oral
obligations or commitments of any kind or nature that would in any way interfere
with his employment pursuant to the terms hereof or the full performance of his
obligations hereunder or that would otherwise pose any conflict of interest.

 

4.             DUTIES AND EXTENT OF SERVICES.

 

(a)           Duties.  During the Employment Term, Executive shall serve in the
position of President and Chief Executive Officer and shall have such authority
and perform such duties as are commensurate with such position and as reasonably
assigned by Employer and consistent with such position.  In addition, Executive
shall hold such other office(s) with Employer (or any affiliates of Employer) to
which he may be elected, appointed or assigned from time to time, and to which
he has consented, and shall discharge the duties related to such offices.  In
performance of his duties, Executive shall be subject to the direction of the
Board of Directors.

 

(b)           Extent of Service.  During the Employment Term, excluding periods
of vacation and sick leave to which Executive is entitled, Executive shall
devote his full business time, skill, attention and energy exclusively,
diligently, and competently to perform the duties and responsibilities assigned
to him hereunder or pursuant hereto, provided that he may manage personal
investments, and, with the consent of Employer which shall not be unreasonably
withheld, delayed or conditioned, serve on civic or charitable boards. 
Executive shall be available to travel as the reasonable needs of the business
of Employer require.

 

5.             COMPENSATION.

 

(a)           Base Salary.  For all services rendered under this Agreement
during the Employment Term, Employer shall pay to Executive a base salary of
Five Hundred Seventy Seven Thousand Five Hundred Dollars ($577,500) per annum
in 2010, as adjusted from time to time with the approval of the Compensation
Committee (“Base Compensation”).  The Base Compensation shall be payable in
installments in accordance with Employer’s normal payroll practices for
compensating its Executives and shall be subject to payroll deductions and tax
withholdings in accordance with Employer’s usual practices and as required by
law.  At a minimum, Executive’s Base Compensation shall be reviewed annually and
may be increased, but not be decreased, subject to the approval of the
Compensation Committee.

 

2

--------------------------------------------------------------------------------


 

(b)           Incentive Compensation.  Each year Executive shall be entitled to
participate in the Company’s annual performance-based incentive compensation
plan (“Incentive Compensation”).  Executive’s target annual bonus percentage
shall be no lower than fifty percent (50%) of then Base Compensation (“Target
Incentive Compensation”) and the maximum annual bonus percentage shall be no
lower than one-hundred-and-twenty percent (120%) of the Base Compensation.  The
Incentive Compensation payable for each applicable period shall be determined by
the Compensation Committee of the Board of Directors.  Performance goals will be
mutually agreed upon and shall be contingent on and based on corporate and
individual performance criteria recommended by the Compensation Committee and
approved by the Board of Directors from time to time.  To the extent
practicable, the performance criteria will include objective factors.  In the
event the Executive and the Employer are unable to agree on the criteria for the
Incentive Compensation by March 15 of any year during the Employment Term, then
the criteria for that calendar year shall be established by the Compensation
Committee and approved by the Board of Directors.

 

Incentive Compensation shall be payable on or before June 1 of the calendar year
following the calendar year then completed.  The budgets and performance
criteria used for the above analysis will be the budget approved by the Board of
Directors for the fiscal period in question and shall be provided to Executive
not later than April 1 of each year.

 

(c)           Deferral of Non-Deductible Amounts.  Notwithstanding any provision
to the contrary contained herein, to the extent Executive’s total compensation
for any calendar year would otherwise exceed the amount the Company is permitted
to deduct as compensation expense for federal income tax purposes (the
“Section 162 Maximum”) pursuant to Section 162 of the Code, Executive hereby
elects to defer the time for payment of any amounts above the Section 162
Maximum in a manner that will not result in compensation exceeding the
Section 162 Maximum.  In no event, however, shall such an election result in or
be construed as a waiver of the right to such compensation.  Compensation
deferred pursuant to this Section 5(c) shall be paid to the Executive six
(6) months following the Executive’s separation from service (within the meaning
of Section 409A of the Code).

 

(d)           Long Term Incentive Compensation.  During the first year of the
Employment Term, the Company will grant to Executive (i) an award of 200,000
restricted stock units (“RSUs”) with respect to shares of the Company’s common
stock, and (ii) a cash retention award payable in the aggregate amount of
$150,000 (“Cash Award”), which awards shall be set forth in, and subject to the
terms and conditions of, separate award agreements, including, without
limitation, the vesting requirements in the next sentence.  To the extent
Executive remains employed by the Company as of the applicable vesting date,
one-third of the RSUs and one-third of the Cash Award shall vest and be paid on
each of the first, second and third anniversaries of the date of grant of each
award.  In subsequent years of the Employment Term, Executive shall also be
eligible for future awards under the Company’s long-term incentive plans, as
determined on an annual basis by the Compensation Committee.

 

6.             FRINGE BENEFITS AND EXPENSES.

 

(a)           Fringe Benefits.  Executive shall be entitled to such fringe
benefits as are generally made available by Employer to executive personnel,
including, but not limited to,

 

3

--------------------------------------------------------------------------------


 

health insurance, subject to and on a basis consistent with the terms,
conditions and overall administration of such benefit plans.

 

(b)           Job Related Expenses.  Employer shall also reimburse Executive for
his reasonable out-of-pocket costs and expenses in connection with the
performance of his duties and responsibilities hereunder, subject to the
submission of appropriate vouchers, bills and receipts in accordance with
Employer’s policies from time to time in effect, including sufficient detail to
entitle Employer to income tax deductions for such paid items, if such items are
so deductible.  All travel and other expenses incident to the rendering of
services by Executive hereunder, including the expenses associated with gaming
licensing in any state in which the Company or one of its affiliates requests
Executive to become licensed, shall be paid by the Company.  The Company shall
also provide Executive a Company cellular telephone, or, at the Company’s
election, reimburse Executive for the cost of a cellular phone and monthly
service charges maintained by Executive.

 

(c)           Vacation.  Executive shall be entitled to four (4) weeks paid
vacation annually each calendar year, to be taken at time or times mutually
satisfactory to Executive and the Company.  Accrued vacation time not utilized
by Executive due to business commitments may be carried over the following year
(provided, however, that Executive shall not in any event utilize more than
eight weeks of vacation in any twelve month period) or paid to Executive at the
end of the year as additional compensation at Executive’s election.  Upon
termination of employment by Executive, compensation for any unused accrued
vacation days shall be paid to him as soon as practicable (but in no event later
than the fifteenth day of the third month of the calendar year following the
year of termination).

 

(d)           Working Facilities.  The Company shall provide Executive with an
office, secretarial, administrative and other assistance, and such other
facilities and services as shall be suitable to his position and appropriate for
the performance of his duties.  All such working facilities shall be provided at
the Company’s corporate headquarters and, on an as needed basis, in any other
jurisdiction in which the Company is conducting or pursuing substantial
business.

 

(e)           Automobile Allowance.  During the Period of Employment, Executive
shall be entitled to $700 per month toward the lease or purchase, insurance and
maintenance of an automobile.  In the alternative, at Executive’s election,
Executive may have the use, for business purposes, of an automobile currently
owned by the Company.  Executive shall likewise be entitled to reimbursement for
the cost of gasoline purchased for business travel.

 

(f)            Life Insurance.  During the Employment Term, the Company will
maintain, at its sole cost and expense, a term life insurance policy for
Executive with a face value equal to at least three (3) times Executive’s Base
Compensation.  Executive shall have the right to name the beneficiary of such
term life insurance policy.  Notwithstanding the foregoing, the Company’s
obligation to pay premiums for such term life insurance policy shall be limited
to the rate charged for preferred non-smokers.

 

4

--------------------------------------------------------------------------------


 

7.             NON-COMPETITION AND NON-SOLICITATION, ETC.

 

(a)           The Company and Executive acknowledge that the services to be
performed by Executive under this Agreement are unique and extraordinary and, as
a result of such employment, Executive will be in possession of confidential
information and trade secrets (collectively, “Confidential Material”) relating
to the business practices of the Company and its affiliates.  Executive agrees
that he will not, directly or indirectly, (i) disclose to any other person or
entity either during or after his employment by the Company or (ii) use, except
during his employment by the Company in the business and for the benefit of the
Company or any of its affiliates, any Confidential Material acquired by
Executive during his employment by the Company, without the prior written
consent of the Company or otherwise than as required by law or any rule or
regulation of any federal or state authority.  Upon termination of his
employment with the Company for any reason, Executive agrees to return to the
Company all tangible manifestations of Confidential Materials and all copies
thereof.  All programs, ideas, strategies, approaches, practices or inventions
created, developed, obtained or conceived of by Executive during the term hereof
by reason of his engagement by the Company, shall be owned by and belong
exclusively to the Company, provided that they are related in any manner to the
Company’s business or that of any of its affiliates.  Executive shall
(i) promptly disclose all such programs, ideas, strategies, approaches,
practices, inventions or business opportunities to the Company, and (ii) execute
and deliver to the Company, without additional compensation, such instruments as
the Company may require from time to time to evidence its ownership of any such
items.

 

(b)           During the Employment Term, and any period during which Executive
is eligible to receive severance payments or benefits pursuant to the terms of
this Agreement, Executive shall not make any disparaging or defamatory comments
regarding the Company or any of its affiliate or any of their current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of Executive’s relationship with the Company or any conduct or events
that precipitated any termination of employment from the Company.  Executive’s
obligations under this Section 7(b) shall not apply to disclosures required by
applicable law, regulation, or order of a court or governmental agency.

 

(c)           Executive agrees that, during the Employment Term and any period
during which Executive is eligible to receive severance payments or benefits
pursuant to the terms of this Agreement, he will not (i) other than on behalf of
the Company, hire or seek to hire (whether on his own behalf or on behalf of
some other person or entity) any person who, at the time of such hiring or
sought hiring, is an employee of the Company or any of its affiliates or
(ii) directly or indirectly encourage or induce any employee of the Company or
its affiliates to leave any of such entity’s employ.

 

(d)           Executive agrees that during the Employment Term he will not
become a stockholder, director, officer, employee or agent of or consultant to
any corporation, or member of or consultant to any partnership or other entity,
or engage in any business as a sole proprietor or act as a consultant to any
such entity, or otherwise engage, directly or indirectly, in any enterprise, in
each case which competes with any business or activity engaged in, or known by
Executive to be contemplated to be engaged in, by the Company or any of its
affiliates or in which Executive has knowledge that the Company or any of its
affiliates contemplates doing business; provided, however, that competition
shall not include the ownership (solely as an investor and without any other
participation in or contact with the management of the business)

 

5

--------------------------------------------------------------------------------


 

of less than five percent (5%) of the outstanding shares of stock of any
corporation engaged in any such business, which shares are regularly traded on a
national securities exchange or in an over-the-counter market.

 

(e)           Executive agrees that during the Employment Term and for a period
of one (1) year from the date of his termination from employment for any reason,
other than in connection with a Change in Control of the Company and following
the consummation thereof, he will not directly or indirectly provide services,
whether as an employee, consultant, contractor or otherwise, to any racetrack,
casino or other gaming facility within one hundred (100) miles of any racetrack,
casino or gaming facility then owned or operated by the Company or its
affiliates.

 

(f)            Executive has carefully read and considered the provisions of
this Section 7, and, having done so, agrees that (i) the restrictions set forth
herein are reasonable, in terms of scope, duration, geographic scope and
otherwise, (ii) the protection afforded to Employer hereunder is necessary to
protect its legitimate business interests and is no greater than necessary to
protect Employer’s legitimate business interests, (iii) the agreement to observe
such restrictions forms a material part of the consideration for this Agreement,
and (iv) upon the termination of Executive’s employment with Employer for any
reason, he will be able to earn a livelihood without violating the foregoing
restrictions.  In the event that, notwithstanding the foregoing, any of the
provisions of this Section 7 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein.  In the event that any provision of this Section 7 relating to the time
period and/or the areas of restriction and/or related aspects shall be declared
by a court of competent jurisdiction to exceed the maximum restrictiveness such
court deems reasonable and enforceable, the time period and/or areas of
restriction and/or related aspects deemed reasonable and enforceable by the
court shall become and thereafter be the maximum restriction in such regard, and
the restriction shall remain enforceable to the fullest extent deemed reasonable
by such court.

 

(g)           Executive agrees that Employer’s remedies at law for any breach or
threat of breach by his of any of the provisions of this Section 7 will be
inadequate and that Employer shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Section 7 and to enforce
specifically the terms and provisions thereof, in addition to any other remedies
to which Employer may be entitled at law or equity.

 

8.             TERMINATION OF EMPLOYMENT.

 

(a)           Upon sixty (60) days’ prior written notice, Employer may terminate
Executive’s employment, with or without “Cause,” as defined in
Section 8(f) below.  Upon sixty (60) days’ prior written notice, Executive may
terminate his employment, with or without “Good Reason,” as defined in
Section 8(e) below.  Upon any termination of Executive’s employment (the “Date
of Termination”) for any reason, Employer shall:  (i) pay to Executive any
unpaid Base Compensation through the Date of Termination, (ii) pay to Executive
any unpaid Incentive Compensation earned with respect to completed fiscal
periods but not paid through the date of termination under the terms of
applicable incentive compensation arrangements; (iii) pay to Executive all
deferred payment amounts referenced in Section 5(c), if any; and (iv) provide to
or

 

6

--------------------------------------------------------------------------------


 

for the benefit of Executive the benefits, if any, otherwise expressly provided
under this Section 8, Section 9 or Section 10, as applicable.

 

All other compensation and employment benefit arrangements provided for in this
Agreement shall cease upon such termination of employment except to the extent
required by law or otherwise expressly provided by such arrangements.

 

(b)           In the event Employer terminates Executive’s employment without
Cause or Executive terminates his employment for Good Reason (except under the
circumstances described under Section 9(b) hereof), then, with respect to the
twenty four (24) month period immediately following such termination (the
“Severance Period”) in addition to the benefits provided for under
Sections 8(a)(i), 8(a)(ii) and 8(a)(iii) and subject to the provisions of
Sections 10 and 18, Employer shall pay to Executive:

 

(i)            a severance benefit equal to Executive’s then applicable monthly
Base Compensation each month for a period of twenty four (24) months following
the termination of employment;

 

(ii)           a severance benefit equal to Executive’s monthly bonus amount
each month for a period of twenty four (24) months (determined by dividing the
highest amount any Incentive Compensation paid to in respect of either the first
or second full calendar year immediately preceding the effective date of
termination divided by twelve);

 

(iii)          a monthly amount so that Executive shall be able to continue to
receive the health benefits coverage in effect on the effective date of
termination for Executive and if any, Executive’s spouse and dependants until
the earlier of (A) the second anniversary of such termination of employment, or
(B) the date on which Executive accepts employment with or provides service to,
in any capacity, any other business or entity where such business or entity
offers health benefits coverage (regardless of the levels of health benefits
coverage so offered and whether or not Executive enrolls for such coverage),
such amount to be based upon Executive’s level of enrollment in the Company’s
group medical plan as of the date of termination, and contingent upon
Executive’s timely election to continue his coverage under the Company’s group
medical plan in accordance with Code Section 4980B; and

 

(iv)          in addition, all then-outstanding and unvested portions of RSUs,
stock options and the Cash Award shall vest and otherwise be governed by the
terms of the applicable award agreement.

 

In addition, in the event Executive’s employment is terminated under the
circumstances described in this Section 8(b), Employer shall calculate
Executive’s Incentive Compensation amount, determined based on the achievement
of the performance goals in effect for the calendar year of Executive’s
termination, but prorated for the amount of time Executive was employed by the
Company during such calendar year.  Such pro-rated amount shall be paid to
Executive on or before June 1 of the calendar year following the calendar year
of Executive’s termination.

 

7

--------------------------------------------------------------------------------


 

(c)           In the event Employer terminates Executive’s employment for Cause,
Executive shall be entitled to the benefits provided for under Sections 8(a)(i),
8(a)(ii) and 8(a)(iii), and all unvested portions of RSUs, stock options and the
Cash Award shall be forfeited.

 

(d)           In the event Executive terminates his employment without Good
Reason, Executive shall be entitled to the benefits provided for under
Sections 8(a)(i), 8(a)(ii) and 8(a)(iii), and all unvested portions of RSUs,
stock options and the Cash Award shall be forfeited.

 

(e)           For purposes of this Agreement, Executive shall be considered to
have “Good Reason” to terminate his employment if, without his express written
consent (except as contemplated by this Agreement or in connection with the
termination of his employment voluntarily by Executive, by Employer for Cause,
or under the circumstances described in Section 10 hereof), (i) the
responsibilities of Executive are substantially reduced or altered,
(ii) Executive’s Base Compensation is reduced without his consent, or
(iii) Executive’s offices are relocated anywhere other than within a twenty-five
(25) mile radius of the Company’s satellite office in Wexford, Pennsylvania;
provided, however, that the assignment of tasks or responsibilities previously
performed by Executive to Executive’s subordinates shall not constitute Good
Reason; and provided, further, that the Executive shall give notice of such
event within ninety (90) days and the Employer shall have a period of thirty
(30) business days after receipt of Executive’s assertion of Good Reason to cure
the basis for such assertion, and, in the event of cure (or the commencement of
steps reasonably designed to result in prompt cure), the assertion of such Good
Reason shall be null and void.

 

(f)            For purposes of this Agreement, Employer shall have “Cause” to
terminate Executive’s employment hereunder upon (i) the continued, willful and
deliberate failure of Executive to perform his duties in a manner substantially
consistent with the manner prescribed by the Board of Directors (other than any
such failure resulting from his incapacity due to physical or mental illness),
(ii) the engaging by Executive in misconduct materially and demonstrably
injurious to Employer, (iii) the conviction of Executive of commission of a
felony, whether or not such felony was committed in connection with Employer’s
business, (iv) Executive’s engaging in activity that the Board of Directors
determines in its reasonable judgment would result in the suspension or
revocation of any video lottery, pari-mutuel, or other gaming license or permit
held by the Company or any of its affiliates, (v) a determination by any state
gaming or racing regulatory agency that Executive is not suitable to hold his
position or otherwise to participate in a gaming enterprise in the state in
question, or (vi) the circumstances described in Section 10 hereof, in which
case the provisions of Section 10 shall govern the rights and obligations of the
parties.  Prior to any termination for “Cause”, Company shall provide Executive
with written notice of such cause, specify steps required to cure and a
reasonable time to cure, which cure period shall be no less than forty-five
(45) days; provided, however, that Employer shall have no duty to provide
written notice, and Executive shall have no right to cure, if the grounds for
termination for Cause are those set forth in Section 8(f)(iii), 8(f)(iv) or
8(f)(v).

 

(g)           Notwithstanding any other provision hereof, Executive shall be
entitled to receive any payment under Section 8 or 9 of this Agreement that is
treated as “deferred compensation” within the meaning of Section 409A of the
Code and the regulations thereunder

 

8

--------------------------------------------------------------------------------


 

at the earliest time when such payment is permitted to be made under
Section 409A(a)(2)(B) of the Code, as provided in Section 18 below.

 

9.             CHANGE IN CONTROL.

 

(a)           All unvested portions of RSUs, stock options and the Cash Award
outstanding as of the date of a Change in Control (as defined in
Section 9(c) below) shall vest in full on the date of a “Change in Control” and
shall otherwise be governed by the terms of the applicable award agreement.

 

(b)           In the event that Employer terminates Executive’s employment with
Employer without Cause within one (1) year after a “Change in Control” (as
defined in Section 9(c) below), or if Executive terminates his employment with
Employer for Good Reason (in accordance with Sections 8(e) and 8(f) above)
within one (1) year after a Change in Control, then, in addition to the benefits
provided for under Sections 8(a)(i), 8(a)(ii) and 8(a)(iii), Employer shall pay
to Executive a lump sum cash payment including:

 

(i)            a lump sum severance benefit equal to Executive’s then applicable
monthly Base Compensation for twenty four (24) months, payable within ten
(10) business days following termination of employment;

 

(ii)           a lump sum severance benefit equal to Executive’s monthly bonus
amount for twenty four (24) months (determined by dividing the highest amount
any Incentive Compensation paid to in respect of either the first or second full
calendar year immediately preceding the effective date of termination (or, in
the event that such termination occurs prior to the payment of any annual bonus,
based upon the Target Incentive Compensation as defined in Section 5(b) above)
divided by twelve, payable within ten (10) business days following termination
of employment; and

 

(iii)          a monthly amount so that Executive shall be able to continue to
receive the health benefits coverage in effect on the effective date of
termination for Executive and if any, Executive’s spouse and dependants until
the earlier of (A) the second anniversary of such termination of employment, or
(B) the date on which Executive accepts employment with or provides service to,
in any capacity, any other business or entity where such business or entity
offers health benefits coverage (regardless of the levels of health benefits
coverage so offered and whether or not Executive enrolls for such coverage),
such amount to be based upon Executive’s level of enrollment in the Company’s
group medical plan as of the date of termination, and contingent upon
Executive’s timely election to continue his coverage under the Company’s group
medical plan in accordance with Code Section 4980B.

 

(c)           For purposes of this Agreement, “Change in Control” shall mean an
occurrence of any of the following events:

 

(i)            an acquisition (other than directly from Employer) of any voting
securities of Employer (the “Voting Securities”) by any “person or group”
(within

 

9

--------------------------------------------------------------------------------


 

the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934 (the “Exchange Act”) immediately after which such person or group has
“Beneficial Ownership” (within the meaning of Rule 13d-3 under the Exchange Act)
of more than fifty percent (50%) of the combined voting power of Employer’s then
outstanding Voting Securities;

 

(ii)           the consummation of (A) a merger, consolidation or reorganization
involving Employer, unless the company resulting from such merger, consolidation
or reorganization (the “Surviving Corporation”) shall adopt or assume this
Agreement and the stockholders of Employer immediately before such merger,
consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the Surviving Corporation in substantially
the same proportion as their ownership immediately before such merger,
consolidation or reorganization, (B) a complete liquidation or dissolution of
Employer, or (C) a sale or transfer of all or substantially all of the assets of
Employer; or

 

(iii)          during any twenty-four (24) month period, individuals who, as of
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the beginning of such period
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director.

 

(d)           In the event that, as a result of payments to or for the benefit
of Executive under this Agreement or otherwise in connection with a Change in
Control or Termination without Cause or Termination for Good Reason, any state,
local or federal taxing authority imposes any taxes on Executive (other than
income taxes) that would not be imposed but for the occurrence of a Change in
Control, including any excise tax under Section 4999 of the Code and any
successor or comparable provision, then, in addition to any benefits provided
for under Sections 8(a)(i), 8(a)(ii), 8(a)(iii), 8(b) and under
Sections 9(a) and 9(b), Employer (including any successor to Employer) shall pay
to Executive at the time any such tax becomes payable an amount equal to the
amount of any such tax imposed on Executive.  For the avoidance of doubt, in the
event that the Executive receives a payment pursuant to this Section 9(d), the
Employer shall not pay and/or reimburse the Executive for the taxes imposed with
respect to such payment.

 

(e)           Notwithstanding anything herein to the contrary, Executive’s right
to any severance benefit shall be conditioned upon Executive executing and not
revoking within the revocation period a General Release in the form attached
hereto as Exhibit A within 60 days

 

10

--------------------------------------------------------------------------------


 

following termination of employment, and all severance amounts otherwise payable
within such 60-day period shall be paid on the 60th day following Executive’s
date of termination (subject to the provisions of Treasury
Regulation Section 1.409A-3 regarding when a payment is considered made on the
designated payment date).

 

(f)            For the avoidance of doubt, if the Executive is compensated under
Section 9(b), the Executive shall not also be entitled to compensation under
Section 8(b).

 

10.          DISABILITY; DEATH.

 

(a)           If, prior to the expiration or termination of the Employment Term,
Executive shall be unable to perform his duties by reason of disability or
impairment of health for at least six consecutive calendar months, Company shall
have the right to terminate Executive’s employment on account of disability by
giving written notice to Executive to that effect, but only if at the time such
notice is given such disability or impairment is still continuing.  In the event
of a dispute as to whether Executive is disabled within the meaning of this
Section 10(a), either party may from time to time request a medical examination
of Executive by a doctor selected by Company, and the written medical opinion of
such doctor shall be conclusive and binding upon the parties as to whether
Executive has become disabled and the date when such disability arose.  The cost
of any such medical examination shall be borne by Employer.  If Company
terminates Executive’s employment on account of disability, then, in addition to
the benefits provided for under Sections 8(a)(i), 8(a)(ii) and 8(a)(iii),
Executive shall receive the other amounts set forth in
Sections 8(b)(iii) (health benefit coverage), 8(b)(ii) (bonus severance) (capped
at the amount the Company paid for the prior year), 8(b)(i) (base salary
severance) and 8(b)(iv) (vesting of awards) above, less any amounts paid or to
be paid pursuant to policies of disability insurance for which the Company has
paid the premiums.

 

(b)           If, prior to the expiration or termination of the Employment Term,
Executive shall die, then, in addition to the benefits provided for under
Sections 8(a)(i), 8(a)(ii) and 8(a)(iii), Executive shall be entitled to
Section 8(b)(iv) (vesting of awards) and the Employment Term shall terminate
without further notice.  Nothing contained in this Section 10 shall impair or
otherwise affect any rights and interests of Executive under any insurance
arrangements, death benefit plan or other compensation plan or arrangement of
Employer which may be adopted by the Board.

 

11.          LAW APPLICABLE.  This Agreement shall be governed by and construed
pursuant to the laws of the State of Delaware, without giving effect to
conflicts of laws principles.

 

12.          NOTICES.  Any notices required or permitted to be given pursuant to
this Agreement shall be sufficient, if in writing and sent by certified or
registered mail, return receipt requested, to the residence, listed on the
signature page of this Agreement, in the case of Executive, and to State Route
2, South, Chester, WV 26034, Attention:  Chairman of the Board, in the case of
Employer.

 

13.          ASSIGNMENT, ETC.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective legal representatives,
heirs, assignees and/or

 

11

--------------------------------------------------------------------------------


 

successors in interest of any kind whatsoever; provided, however, that Executive
acknowledges and agrees that he cannot assign or delegate any of his rights,
duties, responsibilities or obligations hereunder to any other person or
entity.  Employer may assign its rights under this Agreement to any affiliate of
Employer or to any entity upon any sale of all or substantially all of the
assets of Employer, or upon any merger or consolidation of Employer with or into
any other entity, provided that such assignment shall not relieve Employer of
its obligations hereunder without the written consent of Executive.

 

14.          ENTIRE AGREEMENT; MODIFICATIONS.  This Agreement, together with the
exhibits hereto, constitutes the entire final agreement between the parties with
respect to, and supersedes the Original Agreement and any and all other prior
agreements between the parties hereto, both oral and written concerning, the
subject matter hereof and may not be amended, modified or terminated except by a
writing duly signed by the parties hereto.

 

15.          SEVERABILITY.  If any provision of this Agreement shall be held to
be invalid or unenforceable, and is not reformed by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision and shall not in any way affect or render invalid or unenforceable any
other provision of this Agreement, and this Agreement shall be carried out as if
such invalid or unenforceable provision were not contained herein.

 

16.          NO WAIVER.  A waiver of any breach or violation of any term,
provision or covenant contained herein shall not be deemed a continuing waiver
or a waiver of any future or past breach or violation.  No oral waiver shall be
binding.  The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

17.          ARBITRATION.

 

(a)           Agreement to Arbitrate.  In the event of differences between
Employer and Executive arising out of or relating to his employment with
Employer or the termination of that employment, Executive and Employer mutually
agree to arbitration.  Executive understands that his assent to mandatory
arbitration is a condition of employment and continued employment.  Any claim or
controversy that arises out of or relates to this Agreement or the breach of it,
as well as all other claims made arbitrable by this Agreement, will be settled
by arbitration in the State of West Virginia in accordance with the rules of the
American Arbitration Association.  Judgment upon the award rendered may be
entered in any court possessing jurisdiction of arbitration awards.  A request
by a party to a court for interim measures or specific performance necessary to
preserve a party’s rights and remedies for resolution pursuant to this
Section 17 shall not be deemed a waiver of the agreement to arbitrate.

 

(b)           Covered Claims.  Except as otherwise provided in this Agreement,
Executive and Employer hereby consent to the resolution by arbitration of all
claims or controversies for which a court otherwise would be authorized by law
to grant relief, in any way arising out of, relating to, or associated with
Executive’s employment with Employer or its termination (“Claims”) that Employer
may have against Executive or that Executive may have against Employer or
against its officers, directors, employees, or agents, in their capacity as such

 

12

--------------------------------------------------------------------------------


 

or otherwise.  The Claims covered by this Agreement include, but are not limited
to:  claims for discrimination based on race, sex, religion, national origin,
age, marital status, handicap, disability, or medical condition; claims for
benefits, except as excluded in the following paragraph, and claims for
violation of any federal, state, or other governmental constitution, statute,
ordinance, or regulation (including but not limited to claims arising under
Title VII of the Civil Rights Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family Medical Leave Act, the Fair Labor
Standards Act, and Employee Retirement Income Security Act).  Additionally, any
and all issues of arbitrability (whether a claim is covered by this Agreement)
will be decided by the arbitrator(s) and not a court.

 

(c)           Claims Not Covered.  This agreement to arbitrate does not apply to
or cover claims for workers’ compensation benefits; claims for unemployment
compensation benefits; claims by Employer for injunctive and/or other equitable
relief for breach of Section 7 or for unfair competition and/or the use and/or
unauthorized disclosure of trade secrets or confidential information; and claims
based upon an employee pension or benefit plan, the terms of which contain an
arbitration or other non-judicial dispute resolution procedure, in which case
the provisions of such plan shall apply.

 

18.          COMPLIANCE WITH SECTION 409A.  Because the parties hereto intend
that any payment under this Agreement shall be paid in compliance with
Section 409A of the Code (“Section 409A”) and all regulations, guidance and
other interpretative authority thereunder, such that there will be no adverse
tax consequences, interest or penalties as a result of such payments, the
parties hereby agree to modify the timing (but not the amount) of any payment
hereunder to the extent necessary to comply with Section 409A and avoid
application of any taxes, penalties or interest thereunder.  Consequently,
notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” as defined in Section 409A, Executive shall not be
entitled to any non-qualified deferred compensation payments (within the meaning
of Section 409A) upon the Date of Termination until the earlier of (i) the date
which is six (6) months after Date of Termination for any reason other than
death, or (ii) the date of Executive’s death.  Any amounts otherwise payable to
Executive following Date of Termination that are not so paid by reason of this
Section 18 shall be paid immediately after the date that is six (6) months after
Date of Termination (or, if earlier, the date of Executive’s death).  The
provisions of this Section 18 shall only apply if, and to the extent, required
to comply with Section 409A in a manner such that Executive is not subject to
additional taxes and/or penalties under Section 409A.

 

19.          COUNTERPARTS.  This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument, and it shall not be necessary in making proof of this
agreement to account for all such counterparts.

 

20.          INDEMNIFICATION.  The Company shall indemnify, defend and hold the
Executive harmless, to the extent permitted by law, including the reimbursement
of reasonable attorneys’ fees, if the Company does not directly provide
Executive’s defense, from and against any and all civil claims made by anyone,
including, but not limited to, a corporate entity, company, other employee,
agent, patron or member of the general public with respect to any claims that
assert as a basis, any acts, omissions or other circumstances involving the

 

13

--------------------------------------------------------------------------------


 

performance of Executive’s employment duties hereunder unless such claim is
finally determined by a court of competent jurisdiction to arise from
Executive’s gross negligence or willful, intentional and/or wanton act.

 

21.          CODE OF ETHICS.  Executive acknowledges receipt of and agreement to
comply with MTR Gaming Group, Inc.’s Code of Ethics and Business Conduct and
Conflicts of Interest Policy, copies of which have been provided to Executive. 
Executive also acknowledges that Company’s securities are publicly traded and
agrees that he will not, while in possession of material non-public information
about MTR, trade in Company’s securities or “tip” others with respect to such
trading.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands to this
Agreement on the day and year first above written.

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

By:

/S/ STEVEN M. BILLICK

 

 

Name: Steven M. Billick

 

 

Title: Chairman of the Compensation

 

 

Committee

 

 

 

 

EXECUTIVE

 

 

 

 

By:

/S/ ROBERT F. GRIFFIN

 

 

Name: Robert F. Griffin

 

 

Address: 132 Preserve Valley Road Cranberry

 

 

Township, PA 16066

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of General Release

 

--------------------------------------------------------------------------------